Citation Nr: 1111920	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  03-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability of the right hand, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to December 1970, and from June 2003 to September 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2002 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a skin disorder of the right hand on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO that was scheduled for October 5, 2009.

In November 2009, the Board considered the Veteran's claim as "separate and distinct" from a claim previously and finally denied, and remanded the matter for additional development.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2011, the Board denied the Veteran's motion to reschedule a videoconference hearing on the basis that good cause had not been shown for his failure to report in October 2009.  See 38 C.F.R. § 20.704 (2010).  To the extent the evidence could be construed as a claim of service connection for skin disability of the feet, that matter is referred to the RO for action deemed appropriate.   


FINDING OF FACT

A clear preponderance of the evidence weighs against a finding that chronic skin disability of the right hand had its onset in service or is otherwise related to active duty, including presumed exposure to herbicides.



CONCLUSION OF LAW

Chronic skin disability of the right hand was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through July 2002 and March 2006 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II. Analysis

The Veteran contends that service connection is warranted for a skin disability of the right hand, on the basis that such disability is the result of exposure to herbicides in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Bronze Star Medal with one Oak Leaf Cluster.  His service treatment records and service personnel records reflect overseas service in Vietnam from June 1969 to December 1970.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran does not claim and the evidence does not reflect that he has chloracne, or other acneform disease consistent with chloracne.  The Veteran's current skin disability is not listed among the diseases presumed to be associated with herbicide exposure.  As such, the Veteran is not entitled to a presumption of service connection for skin disability.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for other disabilities.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's entry examination in February 1966 notes mild acne, and history of boil in left leg.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

The Veteran's service treatment records reveal findings of small popular excoriated lesions over the volar aspects of both arms in February 1967; the assessment was questionable neurodermatitis.  In December 1969, the Veteran was treated for keratosis pilaris on his forearms.  The Veteran's separation examination in December 1970 showed normal skin.  On Reports of Medical History completed by the Veteran for U.S. Army Reserves examination in 1974, 1978, and 1982, he checked "no" in response to whether he ever had or now had skin diseases.

During a November 1985 VA examination, the Veteran reported that, for four months after he was in Vietnam, the palm of his hand began to scale; and had continued to scale since then.  Reportedly, he was told it was a fungus and to keep his right palm moist.  Currently, it felt worse now.  On examination, there was scaling of the skin of the right palm, which was not seen on the left palm.  There was also scaling of the plantar surface of both feet.  The diagnosis was scaly, dry skin of the right hand.

In May 1986, the Veteran testified that his hand constantly peeled in Vietnam; and that when he closed his fist, it felt like something sticking to him.  The Veteran testified that he went several times to the dispensary, and that he was given a cream-like solution.  He was told to keep his hand completely moist at all times.  The Veteran also testified that, on one occasion, he felt a knot in his hand; and that the physician at the dispensary had dug the knot out with a pin.  The knot resembled dried, hard skin.  The Veteran testified that he had to "constantly keep shaving it down and pulling these little things out ...."  He testified that he had mentioned the skin disability of his hand at the time of separation from service, and the examiner told him to continue the same treatment he had been doing. 

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Significantly, the Veteran testified that he asked the examiner at the time of separation, to note the skin disability in writing, but the examiner replied that he had too many people to see.  In this regard, the Board subsequently found that a DA Form 1811, dated in December 1970, had been forged or altered to reflect the Veteran's skin disability at service discharge.  The Veteran's use of a forged document to prosecute his claim undermines his reliability as a frank and credible historian.  The Board finds his testimony regarding the onset of chronic right hand skin disability in service unreliable and thus not credible.  A chronic skin disability was not found in service.

VA treatment records, dated in November 1986, reveal thickening and flaking of skin on the right hand.  The assessment was rule out fungal infection.  Subsequent assessments included mycotis dermatitis in December 1986; and chronic dermatitis, acne, and pseudofolliculitis in November 1989.  

The Veteran's National Guard treatment records reveal that a cyst was removed from the Veteran's upper back in May 1986.  On "Reports of Medical History" completed by the Veteran in 1988; in 1992; and in 1995, he checked "no" in response to whether he ever had or now had skin diseases.

On "Reports of Medical History" completed by the Veteran for employment physicals in 1990, 1991, and 1994, he again checked "no" in response to whether he ever had or now had skin diseases.

During a VA Agent Orange examination in June 1992, the Veteran reported the onset of skin disease while in Vietnam; and that the duration of skin disease persisted and recurred.  He reported skin peeling on hand while in Vietnam, and subsequent other rashes.  Examination revealed no evidence of acne.  The examiner noted scaling on right palm and both soles.  Microscopic examination of some lesion scrapings (KOH) was positive for fungus.  The assessment was dermatophytosis. 

VA treatment records, dated in September 1992 and in July 1994, show treatment for hand rash.  Chronic tinea of the right hand was assessed in March 2004.

During a July 2004 VA examination, the Veteran reported that the condition with his hand and feet began while he was in Vietnam.  He was not treated for this in Vietnam, but was told while out processing to keep lubricated with Vaseline.  Current treatment included medications, and symptoms were primarily itching and occasionally soreness.  Examination revealed palmar scaling with no vesiculation and no nail involvement.  The diagnosis was one hand, two foot syndrome (right tinea manus and bilateral tinea pedis) with mild onychomycosis.

Following the Board's November 2009 remand, the Veteran underwent a VA examination in December 2009 for purposes of determining the nature and etiology of the Veteran's skin disability of the right hand.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner revealed that the Veteran recently stopped using all treatments because of dissatisfaction, and that he used regular bath soap and put a lot of baby oil and Vaseline on his right hand.  On examination, there was intense scaling of the right hand, without evidence of any vesiculation; nails were clear, and hyperpigmented spots were noted from older lesions.

The examiner noted the Veteran's history as far back as 1986, indicating follow-up for tinea manus.  The examiner also noted that there were no actual service treatment records indicating the Veteran had the condition in service.  It was noted that a right hand skin disability was reported on his DA form 1811.  Given the Veteran's reported history and several treatment records where the Veteran complained of the same problems, the examiner opined that it is as likely as not that the Veteran had dermatophytosis-i.e., tinea manus of the right hand-in service.  

While the Veteran can describe any scaling skin on his right hand that occurred in service, the Board finds his testimony in this respect to be unreliable.  The contemporaneous service treatment records reflect neither a skin disease at service discharge, nor during annual physical examinations.  The overall clinical evidence is not consistent with a finding of tinea manus until 1986, more than a decade after the Veteran's first service discharge.  The contemporaneous service treatment records and the absence of objective data regarding a chronic skin disability from 1970 to 1986, are more probative than his personal account of scaling skin made decades later.  Hence, the preponderance of the competent evidence does not establish a continuity of symptomotology of chronic skin disability following service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 

444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the December 2009 examiner relied on the Veteran's reported history, as well as notations in the forged document, to support the opinion that it was as likely as not that the Veteran had dermatophytosis in service.  As noted above, the Veteran's statements in this regard are not credible; and an accurate, factual history was not presented to the examiner.  The forged document is of no probative value.  The opinion relating current right hand skin disability to service relies on evidence that is not found to be probative and the opinion lacks significant probative value.  Medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).

The Veteran is not shown to have the medical expertise to determine whether a chronic skin disability had its onset in service or is otherwise related to active duty.  In fact, the Veteran's statements about having an in-service skin disability that continued post-service are contradicted by the Veteran's own report of having no skin disease for several years.  Thus, the Board finds the evidence with regard to the Veteran's report of the onset of a chronic skin disability in service, not credible.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, a clear preponderance of the evidence of record is against a finding that the Veteran has a chronic skin disability that is related to active duty.  Thus, service connection is not warranted.





ORDER

Service connection for a skin disability of the right hand is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


